Citation Nr: 1646829	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  08-39 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an evaluation in excess of 10 percent for right knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to February 1983.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an August 2007 rating decision of a VA Regional Office (RO) that denied an evaluation in excess of 10 percent for residuals of right knee injury.

The Veteran was afforded a Travel Board hearing in July 2010 before the undersigned Veterans Law Judge sitting at Nashville, Tennessee.  The transcript is of record.

The case was remanded for further development by Board decision in December 2010.

During the pendency of the appeal, by rating decision in August 2012, separate evaluations were established for degenerative joint disease and instability as residuals of right knee injury, each evaluated as 10 percent disabling. 

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran asserts that the symptoms associated with his service-connected right knee disorders are more severely disabling than reflected by the currently assigned disability evaluations and warrant higher ratings.  

Review of the record discloses that the Veteran does not appear to have had a VA compensation and pension examination for service-connected right knee disability since July 2012.  The United States Court of Appeals for Veterans Claims has held that when the available evidence is too old to adequately evaluate the status of the condition, VA must provide a new examination. See Snuffer v. Gober, 10 Vet.App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination).  As such, the Veteran must be afforded a VA joints examination to determine the current degree of right knee disability.

Finally, the Veteran testified in July 2010 that he obtained treatment at VA for the right knee.  The most recent records on file date through May 2012.  As VA has notice of the potential existence of additional records, they must be retrieved and associated with other evidence already on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Additionally, the Veteran may have indicated during the hearing that he received private treatment for the right knee but this is not clear.  In any event, he should be contacted and requested to submit authorization for VA retrieve any records of right knee treatment by private providers since 2005.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran updated VCAA notice on the issues on appeal. 

2.  Contact the Veteran and request that he provide written authorization with the names and addresses of all health care providers, to include any within the VA system, who have treated him for right knee disability since 2005.  After proper authorization is received, the RO must request all pertinent records from the identified providers and associate them with the electronic record.  All attempts to obtain these records should be documented in the claims file.

3.  Request all VA outpatient records dating from June 2012 to the present and associate them with the Virtual VA/VBMS file.  All attempts to obtain the records should be documented.

4.  Schedule the Veteran for a VA examination of the right knee by an appropriate VA examiner.  Access to Virtual VA/VBMS must be made available to the examiner.  The examiner should provide a detailed assessment of pertinent medical history, current complaints and clinical findings with respect to the right knee.  All necessary tests and studies should be performed.  Any functional impairment should be set forth in detail.  The examiner should provide an assessment as to the impact of the service-connected right knee on the Veteran's ability to work.  

5.  After taking any further development deemed appropriate, readjudicate the claims.  If a benefit is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

